Exhibit 10.38

NEW MEDIA INVESTMENT GROUP INC.

NONQUALIFIED STOCK OPTION AND INCENTIVE AWARD PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), by and between NEW
MEDIA INVESTMENT GROUP INC., a Delaware corporation (the “Company”), and
FORTRESS OPERATING ENTITY I LP, a Delaware limited partnership and an affiliate
of the Manager of the Company (the “Optionee”), is effective as of [DATE].

Pursuant to the New Media Investment Group Inc. Nonqualified Stock Option and
Incentive Award Plan (as amended from time to time, the “Plan”), the Optionee is
hereby granted, on the terms and conditions set forth herein (and subject to the
terms and provisions of the Plan), a nonqualified stock option (an “Option”) to
purchase shares of the Company’s common stock. It is intended that the Option
constitute a “nonqualified stock option” and not an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended. Any capitalized terms not defined herein shall have the meaning set
forth in the Plan.

TERMS AND CONDITIONS OF THE OPTION

1. NUMBER OF SHARES AND OPTION PRICE. The Option entitles the Optionee to
purchase [NUMBER] shares (the “Option Shares”) at a per share exercise price of
$[AMOUNT] (the “Option Price”) of the Company’s common stock, par value $0.01
per share (the “Common Stock”), subject to adjustment as set forth in the Plan.

2. TERM OF OPTION. This Agreement and the terms of the Option hereunder shall
commence on the date hereof (the “Date of Grant”) and, unless previously
terminated pursuant to this Agreement, the Option shall terminate upon the
expiration of ten (10) years from the Date of Grant. Upon the termination of the
Option, all rights of the Optionee hereunder with respect to the Option shall
cease.

3. CONDITIONS OF EXERCISE. Subject to the provisions of the Plan and this
Agreement, the Option shall be fully vested at all times and shall become
exercisable as to 1/30th of the Option Shares on the first calendar day of each
of the thirty (30) months following the Date of Grant.

4. EXERCISE OF OPTION. The Option shall be exercised in full or in part in the
following manner: the Optionee (or any subsequent party or parties having the
right to exercise the Option), shall deliver to the Company written notice
specifying the number of Option Shares to be purchased, together with payment of
the aggregate Option Price of the Option Shares with respect to which the Option
is being exercised by means of one of the following payment methods: (a) payment
of cash in an amount equal to the aggregate Option Price, (b) delivery to the
Company of a number of shares of Common Stock having a Fair Market Value on the
date of surrender equal to the aggregate Option Price, (c) payment or delivery
of any combination of cash or shares of Common Stock, the sum of which equals
the aggregate Option Price or (d) by electing to have the Company withhold from
the delivery of the Option Shares otherwise issuable in connection with the
exercise of the Option the number of Option Shares having a Fair Market Value on
the date of exercise equal to the aggregate Option Price. The Option Shares
purchased shall thereupon be promptly delivered. In addition, the Optionee (or
such other party) shall be entitled to exercise the Option in any other manner
permitted under the Plan and approved by the Committee. The Optionee will not be
deemed to be a holder of any Option Shares until the date of the issuance of a
stock certificate to it for such shares and until such shares are paid for in
full.

5. DISPOSITION OF OPTION SHARES. Subject to the terms of this Agreement and the
Plan, the Option and the Common Stock acquired in connection with the exercise
of the Option shall be freely transferable by the Optionee, to the extent not
prohibited by applicable laws.



--------------------------------------------------------------------------------

6. CHANGE IN CONTROL AND TERMINATION PROVISIONS. Notwithstanding anything herein
to the contrary, the Option shall become immediately and fully vested and
exercisable upon (i) a Change in Control in accordance with the provisions of
the Plan or (ii) a termination of the Manager’s services to the Company for any
reason. Any Tandem Awards shall be governed by the terms and conditions of their
applicable award agreements. For purposes of this award, a Change in Control
shall be deemed to have occurred upon the occurrence of one or more of the
events set forth in the Plan, or if Wesley R. Edens ceases to be a member of the
Board.

7. NOTICES. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at: FIG
LLC, 1345 Avenue of the Americas, 47th Floor, New York, New York 10105,
Attention: General Counsel, or such other address as the Grantee may designate
in writing to the Company, or to the Company at: 1345 Avenue of the Americas,
46th Floor, New York, New York 10105, Attention: [NAME] (or his designee), at
the Company’s address or such other address as the Company may designate in
writing to the Grantee.

8. FAILURE TO ENFORCE NOT A WAIVER. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

9. GOVERNING LAW. This Agreement shall be governed by and construed according to
the laws of the State of Delaware without regard to its principles of conflict
of laws.

10. INCORPORATION OF PLAN. The Plan is hereby incorporated by reference and made
a part hereof, and the Option and this Agreement are subject to all of the terms
and conditions of the Plan.

11. AMENDMENTS. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

12. RIGHTS AS A STOCKHOLDER. Neither the Optionee nor any successor in interest
shall have rights as a stockholder of the Company with respect to any of the
Option Shares until the date of issuance of a stock certificate for such Option
Shares.

13. AGREEMENT NOT A CONTRACT OF EMPLOYMENT. Neither the Plan, the granting of
any Option, this Agreement nor any other action taken pursuant to the Plan shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Optionee has a right to continue its service to the Company for any
period of time at any specific rate of compensation.

14. AUTHORITY OF THE COMMITTEE. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.

[Signatures on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of
[DATE].

 

NEW MEDIA INVESTMENT GROUP

INC.

 

Name:

Title:

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement and to all the terms and provisions of the Plan herein
incorporated by reference.

 

FORTRESS OPERATING ENTITY I LP

By its General Partner, FIG Corp.

 

Name:

Title:

NEW MEDIA INVESTMENT GROUP INC.

STOCK OPTION AGREEMENT—[DATE] GRANT



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

                , 20    

New Media Investment Group Inc.

1345 Avenue of the Americas, 46th Floor

New York, New York 10105

Attention: [NAME]

Gentlemen:

Fortress Operating Entity I LP, an affiliate of the Manager (the “Optionee”) was
granted an Option by New Media Investment Group Inc. (the “Company”) under the
New Media Investment Group Inc. Nonqualified Stock Option and Incentive Award
Plan (the “Plan”) and a Nonqualified Stock Option Agreement, between the
Optionee and the Company, dated as of             (the “Agreement”). This letter
is to notify you that the Optionee wishes to purchase Option Shares under the
Agreement as set forth below.

EXERCISE OF OPTION

1. The Optionee wishes to purchase Option Shares at the exercise price of
$            per share for a total cost of $            , which Option is not
encumbered to a Tandem Option. The Grantee warrants and represents that such
Award Shares are not encumbered to a Tandem Award.

2. The Optionee is paying for these Option Shares as follows:

            By enclosing cash and/or a certified or cashier’s check payable to
the Company in the amount of $            (the “Aggregate Option Price”).

            By enclosing a stock certificate duly endorsed for transfer or
accompanied by an appropriately executed stock power in favor of the Company,
representing a number of shares of Common Stock with a Fair Market Value on the
date of surrender equal to the Aggregate Option Price.

            By electing to have the Company withhold a number of shares of
Common Stock from the delivery of the Option Shares otherwise issuable in
connection with the exercise of the Option with a Fair Market Value as of the
date of exercise equal to the Aggregate Option Price.

3. In exercising its Option, the Optionee hereby warrants and represents to the
Company that the Optionee acknowledges that the Company has no obligation to
issue a certificate evidencing any Option Shares purchasable by the Optionee
until the Aggregate Option Price is fully paid as set forth in the Agreement.

 

Very truly yours,

 

Fortress Operating Entity I LP By its General Partner, FIG Corp.   Name: Title: